DETAILED ACTION
Response to Arguments
Applicant's arguments filed 12/2/2021 have been fully considered but they are not persuasive. 
The arguments concerning the 112a rejection are directed towards claim amendments which have not been entered on the record. 
The arguments concerning the 112b rejection are directed towards claim amendments which have not been entered on the record. 
In regard to the applicant’s argument that the claimed invention requires direct contact of the solvent with the magnetic stirrer, Athenstadt requires the use of dried stir bars; the Examiner does not find this persuasive.  In regard to the applicant’s argument that there is no suggestion or motivation in Athenstadt to modify the reference to obtain Applicant’s claimed invention; there is no teaching for a person of ordinary skill in the art to modify the described method to arrive at Applicant’s claims; the Examiner does not find this persuasive.  The claims, dated 5/7/2021, do not require direct contact of the solvent with the magnetic stirrer. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA M PEO whose telephone number is (571)272-9958. The examiner can normally be reached 9 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARA M PEO/Primary Examiner, Art Unit 1777